                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                   Petitioner,                              8:18CV241

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
STATE OF NEBRASKA,

                   Respondent.

      This matter is before the court on its own motion. On March 18, 2019, the
court directed Petitioner to file a brief in opposition to Respondent’s motion to
dismiss by April 8, 2019. (Filing No. 22.) The court further ordered that
Respondent would have 30 days after Petitioner’s brief is filed to file and serve a
reply brief or, if Respondent elected not to file a reply brief or Petitioner failed to
timely submit a brief, Respondent would file a notice of case submission within 7
days thereafter. (Id.) On April 18, 2019, Petitioner filed a brief that is dated March
30, 2019. (Filing No. 23.) Petitioner’s brief was filed after the court’s April 8, 2019
deadline, but Respondent did not submit a notice of case submission within 7 days
of the missed deadline. Accordingly, and in order to efficiently progress this
matter,

      IT IS ORDERED that:

      1.     The court will consider Petitioner’s brief as timely filed.

       2.    Respondent shall have until May 20, 2019, to file and serve a reply
brief. If Respondent elects not to file a reply brief, Respondent shall inform the
court by filing a notice stating that they will not file a reply brief and that the
motion is therefore fully submitted for decision.
       3.   The clerk of court is directed to set a pro se case management
deadline using the following text: May 20, 2019: check for Respondent’s reply
brief.

     Dated this 18th day of April, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge




                                       2
